805 So. 2d 812 (1999)
Roy L. BOWDEN, Petitioner,
v.
Harry K. SINGLETARY, Secretary of Florida Department of Corrections, Respondent.
No. 98-2747
District Court of Appeal of Florida, Third District.
February 3, 1999.
Roy L. Bowden, in proper person.
Robert A. Butterworth, Attorney General, and Terri Leon-Benner, Assistant Attorney General, for respondent.
Before NESBITT, GODERICH and SHEVIN, JJ.
PER CURIAM.
Roy L. Bowden seeks a writ of habeas corpus. We treat the petition as a petition for belated appeal under Florida Rule of Appellate Procedure 9.140(j) and grant the petition. Bowden was not informed of his right to file a notice of appeal within thirty days of rendition, and he is therefore entitled to a belated appeal. See Williams v. Singletary, 723 So. 2d 923 (Fla. 3d DCA 1999). Accordingly, we grant the petition.
Petition granted.